COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                        NO.
2-07-125-CV
 
 
IN THE INTEREST OF J.D.G., A
CHILD
                                                                                                        
 
                                               ----------
             FROM THE 78TH
DISTRICT COURT OF WICHITA COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
We have considered the AMotion To Dismiss@ filed by Voda Jones.  It is the
court=s opinion that the motion should be granted; therefore, we dismiss the
appeal of appellant Voda Jones.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f). 
Costs of this appeal incurred by appellant Voda Jones shall be taxed
against Voda Jones, for which let execution issue.
 
PER
CURIAM       
 
 
PANEL D:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED:  May 24, 2007




[1]See Tex. R. App. P. 47.4.